Title: Invoice of Dixon & Nicolson for Printing, [23 March–3 April 1781]
From: Dixon & Nicolson,Blair, Archibald
To: 



[23 March-3 April 1781]

Dr. The Commonwealth of Virginia to Dixon & Nicholson for printing sundries by order of the Governor & Council.


1781




March 23.
Printing 100 Commissions of the Peace
 100℔. Tobo.



Ditto 100 Commissions of Oyer & Terminer
 200℔.



Ditto 50 Governors letter to Coty. Lieuts.
 100℔.


29.
Ditto 150 Passports
 150℔.



Ditto 100 Governors letter to Coty. Lieuts.
 200℔.



Ditto 150 Ditto relative to Brown & his deputys
 200℔.



Ditto 80 Ditto —— to Commissioners
  50℔.



Ditto 250 Act to remedy the inconveniences &c.
 300℔.


31.
Ditto in Gazette a Proclamation for Embargo
 100℔.



Ditto 80 Act for assertaining the No. of Militia
  50℔.



Ditto 80 Act for exempting Artificers f’m Militia
  50℔.



Ditto 80 Govrs. letter relative to Tobacco tax
 100℔.


April 3.
Ditto 400 Passports for Deserters
 200℔.




1800℔. Tob.



1800℔. tobacco @ 20/. £18–0–0



I do certify that the above printing work was done by order of the Executive.

Archd. Blair C.C
June 12. 1782.

